BLANCHARD, J.
This is an appeal by plaintiff from a judgment in his favor for the sum of $6. The plaintiff’s claim is founded upon a balance due for labor performed upon contract with the defendant, and also for certain extra work. The defendant denied certain of plaintiff’s claims, and asserted that he had overpaid the plaintiff. The position of the appellant upon this appeal is that the court below was not justified in giving judgment in his favor for so small a sum; that either the court must have given judgment in his favor for a larger sum, or must have found in defendant’s favor. There is no claim made by the appellant upon this appeal that, had the court below found for the defendant, it would not have been justified from the evidence. On the contrary, the impression is conveyed that such a finding might have been proper. If such a finding were proper, how can it be said that the plaintiff is damaged by-getting a judgment? He certainly is not prejudiced by securing more than it is conceded the trial court need have given him.
Judgment should be affirmed, with costs. All concur.